        Case 2:16-cr-00296-JAD-PAL Document 302 Filed 03/04/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00296-JAD-PAL-4
 4
                   Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 301
 6
     CASSANDRA EDWARDS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, March 8, 2021 2021 at 10:00 a.m.,

12   be vacated and continued to April 8, 2021, at 10:00 a.m.

13          DATED this 4th day of March 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
